June 12, 2009


Ms. Kelly Putney Rogers
Nunley Jolley Cluck Aelvoet, LLP
1580 South Main Street, Suite 200
Boerne, TX 78006-3308

Mr. Robert Bezucha
Roberts Cunningham & Stripling, L.L.P.
8117 Preston Road, Suite 800
Dallas, TX 75225
Honorable Mark B. Greenberg
County Court at Law # 5
509 Main Street, Suite 411
Dallas, TX 75202-3513

RE:   Case Number:  08-0531
      Court of Appeals Number:  05-08-00809-CV
      Trial Court Number:  07-01597-E

Style:      IN RE  INTERNATIONAL PROFIT ASSOCIATES, INC., INTERGRATED
      BUSINESS ANALYSIS, INC., ACCOUNTANCY ASSOCIATES, LLC., INTERNATIONAL
      TAX ADVISORS, INC., AND HUEY MITCHELL, JR.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.  Pursuant  to  Texas  Rule  of  Appellate  Procedure
52.8(c), without hearing oral argument, the Court conditionally  grants  the
petition for writ of mandamus.  The stay order  issued  March  11,  2009  is
lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. John      |
|   |Warren        |
|   |Ms. Lisa Matz |